Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are canceled and claims 26-50 are pending as filed with the preliminary amendment of April 15, 2019. 
Please note: Applicant needs to make an election of invention from Groups I, II or III (note paragraph 4 below) and THREE elections of species, one from SET A, one from SET B, and one from SET C (note paragraph 5 below).  For example, an acceptable election would be Group I, and SET A: Y2Zr2O7, SET B: ceramic matrix composite, and set C: substrate with two layers sequentially from the substrate of a bonding layer of MCrAlY and a thermal barrier layer of yttria stabilized zirconia, and accompanying claims.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 26-42, drawn to a method of coating.
Group II, claims 43-49, drawn to a coated substrate.
Group III, claim 50, drawn to use of a layer.

Species
This application contains claims directed to more than one SET of species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species SETS are as follows: 
SET A: the specific ceramic compound used in the process, such as Gd2Zr2O7, or Y2Zr2O7, or aluminum silicate,  or ytterbium silicate, etc. (note the different possible ceramic compounds listed in claim 1, for example, note pages 7-8 of the specification, for example).
SET B: the specific substrate material, such as a metal or a metal alloy or a ceramic matrix composite, etc. (note the listings in claim 33, 40-42, for example, note page 13 of the specification, for example).
SET C: the specific layer combination used on the substrate to which the ceramic compound is applied, such as (1) no additional layers, coating directly on a single layer substrate, or (2) a substrate with a single layer, where the single layer is a bonding layer of silicon, or (3) a substrate with a single layer, where the single layer is an environmental barrier layer of aluminum silicate, or (4) a substrate with two layers, where the two layers have a sequence from the support of bonding layer of MCrAlY 
Applicant is required, in reply to this action, to elect FROM EACH SET (so one from SET A, one from SET B, and one from SET C) a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 26-30 and 43-50

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a process as in claim 26, for example, or coating as in claim 43 with a structure as if made by this method, this technical feature Kirby et al (US 2016/0108510).  Kirby teaches a method for coating a solid substrate with at least one layer comprising a ceramic compound by suspension plasma spraying, where a suspension of solid particles of at least one ceramic compound would be injected in a plasma jet and the jet containing the suspension sprayed on the surface of the substrate to form a layer of the ceramic compound (note 0057-0061, where for interaction, injection in a plasma jet would be understood from the use of “suspension plasma spraying”), where in the suspension the solid particles can have a d90 less than 15 microns and a d50 greater than 1 micron (note 0057-0058, 0061, Table 1, note Feedstocks 2-A, 2-B, 2-C, 2-D, 3-A, 3-B for example), and where the ceramic compound can be a rare earth silicate material such as (Y, Yb)2Si2O7 (0029-0030, 0057-0058, and thus an anti-CMAS material).  As to the ceramic compound species SET A, Kirby notes various rare earth silicates as claimed in claim 1 (0029-0030), indicating species claimed are known, and further the different ceramic compounds would be different and mutually exclusive.  As to the substrate of species SET B, Kirby would note a ceramic matrix composite substrate (0037), indicating species claimed are known, and further the different substrate materials would be different and mutually exclusive.  As to the specific layer combination claimed of species SET C, Kirby would describe, for example, a substrate with a single layer of Si bond coat followed by the SPS layer, meeting the requirements of a substrate with single bond layer of Si, for example (note 0037), indicating species claimed are known, and further the different specific layer combinations would be different and mutually exclusive.

A telephone call was not made to applicant’s representative to request an oral election to the above restriction requirement, due to the complexity of the restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718